NUMBER 13-08-00591-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE:  PABLO ZUNIGA


On Petition for Writ of Mandamus


MEMORANDUM OPINION

Before Justices Yañez, Garza, and Vela
Memorandum Opinion (1) Per Curiam 

	Relator, Pablo Zuniga, pro se, filed a petition for writ of mandamus on October 17,
2008, asking that this Court compel the District Clerk of Hidalgo County to provide to him
a copy of the Pre-Sentence Investigation report used at relator's criminal trial.
	We conclude that we do not have jurisdiction to grant the requested relief.  This
Court does not have mandamus jurisdiction over district clerks unless it is shown that
issuance of the writ is necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. §
22.221(a), (b) (Vernon 2004); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.-San
Antonio 1998, orig. proceeding); see also In re Nubine, No. 13-08-507-CV, 2008 Tex. App.
LEXIS 6534, *1 (Tex. App.-Corpus Christi Aug. 27, 2008, orig. proceeding).
	Relator has neither alleged nor shown that issuance of the writ is necessary to
enforce our jurisdiction.  Accordingly, the petition for writ of mandamus is hereby
DISMISSED FOR WANT OF JURISDICTION.  See Tex. R. App. P. 52.8(a).
 
							PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed on the 23rd day of October, 2008.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").